IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-21113
                        Conference Calendar



UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

GAMBINO ALVARA GUEVARA,
also known as Gabino Alvaro Guevara,
also known as Gambino Alvaro Guevara,
                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-98-CR-33-1
                         --------------------
                           October 19, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Gambino Alvara Guevara’s appointed counsel, Jerome Godinich,

Jr., has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).     Guevara

received copies of counsel's motion and brief and has filed a

response.   Our independent review of the brief, Guevara’s

response, and the record discloses no nonfrivolous issue.

     Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.